                                          Case 4:17-cv-04222-HSG Document 67 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLOS C. HOUSH,                                    Case No. 17-cv-04222-HSG
                                   8                    Petitioner,                          ORDER DENYING REQUEST TO
                                                                                             AMEND PETITION TO ADD CLAIM
                                   9             v.                                          OF SENTENCING ERROR
                                  10     RONALD RACKLEY,                                     Re: Dkt. No. 65
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a pro se prisoner, filed this action for a writ of habeas corpus pursuant to 28

                                  14   U.S.C. § 2254. Now pending before the Court is petitioner’s request that the Court amend his

                                  15   petition to add a claim of sentencing error. Dkt. No. 65. Petitioner has filed an amended petition

                                  16   that contains only the claim that the California Department of Corrections and Rehabilitation

                                  17   (“CDCR”) erred in calculating his sentence when it failed to remove the five-year enhancement.

                                  18   Dkt. No. 66. Petitioner’s request that the Court amend his petition for him by considering the
                                  19   sentencing calculation error claim set forth in Dkt. No. 66 in addition to the claims set forth in the

                                  20   operative petition, docketed at Dkt. No. 1, is DENIED for the reasons set forth below.

                                  21                                              DISCUSSION

                                  22          The operative petition before the Court alleges the following claims for federal habeas

                                  23   relief: the trial court erred in denying petitioner’s Batson/Wheeler motion; the trial court erred in

                                  24   excluding Dr. Moskowitz’s December 2008 psychiatric report; petitioner was prejudiced by the

                                  25   victim’s references to his custodial status and prior imprisonment; the trial court erred in admitting

                                  26   evidence of prior domestic violence; the trial court erred in allowing petitioner’s Montana prior
                                  27   conviction to qualify as a strike; the trial court violated Cal. Penal Code § 654 when it imposed

                                  28   consecutive sentences; the trial court erred in denying petitioner’s motion for a new trial based
                                           Case 4:17-cv-04222-HSG Document 67 Filed 04/29/20 Page 2 of 3




                                   1   upon newly discovered evidence; cumulative error; and sentencing error on the basis of a false

                                   2   conviction. Dkt. No. 1.

                                   3          On November 14, 2019, petitioner filed a motion requesting that the Court consider the

                                   4   claim of sentencing error raised in the amended petition, specifically, that the CDCR erred in

                                   5   calculating his sentence when it failed to remove the five-year enhancement. Dkt. No. 55. On

                                   6   January 2, 2020, the Court denied this motion but granted petitioner leave to file an amended

                                   7   petition, instructing as follows:
                                               Petitioner has requested that the Court consider his claim that the CDCR has incorrectly
                                   8           calculated his sentence by failing to take into account Propositions 36 and 47. [FN 3] The
                                               Court construes this request as a request for leave to amend the petition. Piecemeal
                                   9           amendment of a petition by filing separate pleadings raising separate claims is not
                                               appropriate. However, the Court will GRANT petitioner leave to amend his petition to
                                  10           raise this claim. If petitioner wishes to raise this claim, he must file an amended petition
                                               that raises both this claim and the claims already raised. Amendment of a petition
                                  11           constitutes waiver of any omitted arguments or claims from previous versions of the
                                               petition. See Sechrest v. Ignacio, 549 F.3d 789, 804 (9th Cir. 2008) (filing of new petition
                                  12           cancels out and waives any claims from old petition).
Northern District of California
 United States District Court




                                  13                  FN 3: It is unclear if petitioner has exhausted this claim. Prisoners in state custody
                                                      who wish to challenge collaterally in federal habeas proceedings either the fact or
                                  14                  length of their confinement are first required to exhaust state judicial remedies,
                                                      either on direct appeal or through collateral proceedings, by presenting the highest
                                  15                  state court available with a fair opportunity to rule on the merits of each and every
                                                      claim they seek to raise in federal court, even if review is discretionary. See 28
                                  16                  U.S.C. § 2254(b).
                                  17   Dkt. No. 56 (emphasis added). In other words, the Court cannot amend the petition for petitioner

                                  18   by considering two petitions together, i.e. by considering Dkt. No. 1 and Dkt. No. 66 together.

                                  19   There can only be one operative petition in the docket. Currently the operative petition is Dkt. No.

                                  20   1.1 Accordingly, the Court DENIES petitioner’s request to amend the petition at Dkt. No. 1 by

                                  21
                                       1
                                  22     If petitioner wishes for the amended petition at Dkt. No. 66 to be the operative petition, this
                                       would result in the petition at Dkt. No. 1 no longer being operative and would waive the claims
                                  23   raised in Dkt. No. 1 because these claims are not raised in Dkt. No. 66. If the amended petition at
                                       Dkt. No. 66 were to become the operative petition, this action would proceed on only the claim
                                  24   presented in Dkt. No. 66: the CDCR erred in calculating petitioner’s sentence when it failed to
                                       remove the five-year enhancement from his sentence. If petitioner wishes for the Court to
                                  25   consider the nine claims raised in his initial petition and the claim that the CDCR has erred in
                                       failing to remove the five-year enhancement from his sentence, he must file an amended petition
                                  26   that lists all of these claims in the same petition. In other words, his amended petition would need
                                       to list all of these claims in the same petition: the trial court erred in denying petitioner’s
                                  27   Batson/Wheeler motion; the trial court erred in excluding Dr. Moskowitz’s December 2008
                                       psychiatric report; petitioner was prejudiced by the victim’s references to his custodial status and
                                  28   prior imprisonment; the trial court erred in admitting evidence of prior domestic violence; the trial
                                       court erred in allowing petitioner’s Montana prior conviction to qualify as a strike; the trial court
                                                                                            2
                                          Case 4:17-cv-04222-HSG Document 67 Filed 04/29/20 Page 3 of 3




                                   1   considering both the claims raised in Dkt. No. 1 and the claim raised in Dkt. No. 66.

                                   2          The Court originally granted petitioner leave to file an amended petition that would list all

                                   3   the claims in the original petition and the claim that the CDCR erred in failing to remove the five-

                                   4   year enhancement from his sentence. Dkt. No. 56. However, it is clear from petitioner’s most

                                   5   recent filings that he has not exhausted this new claim. In fact, petitioner has not raised this claim

                                   6   in any state court. See Dkt. No. 56 at 5-6. To exhaust this claim in the state courts, petitioner

                                   7   must file a habeas petition alleging this claim in a manner that allows the highest state court a fair

                                   8   opportunity to rule on the merits of this claim. See 28 U.S.C. § 2254(b). Letters to California

                                   9   Governor Newsom and raising this issue in the prison grievance system does not constitute

                                  10   exhaustion of state court remedies as required by 28 U.S.C. § 2254(b). The Court therefore

                                  11   DENIES petitioner leave to amend to file an amended petition alleging that the CDCR erred in

                                  12   failing to remove the five-year enhancement from his sentence without prejudice to re-filing this
Northern District of California
 United States District Court




                                  13   motion after exhausting state court remedies.

                                  14                                             CONCLUSION

                                  15          For the reasons set forth above, the Court DENIES petitioner’s request that the Court

                                  16   amend his petition and add the claim of sentencing error raised in Dkt. No. 66 to the claims raised

                                  17   in the operative petition, docketed at Dkt. No. 1. Dkt. No. 65. The Court also DENIES

                                  18   petitioner’s request for leave to file an amended petition alleging that the CDCR erred in failing to

                                  19   remove the five-year enhancement from his sentence without prejudice to re-filing this motion

                                  20   after exhausting state court remedies for this claim. Dkt. No. 1 remains the operative petition.

                                  21          This order terminates Dkt. No. 65.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 4/29/2020

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26
                                  27   violated Cal. Penal Code § 654 when it imposed consecutive sentences; the trial court erred in
                                       denying petitioner’s motion for a new trial based upon newly discovered evidence; cumulative
                                  28   error; sentencing error on the basis of a false conviction; and the CDCR erred in failing to remove
                                       the five-year enhancement from his sentence.
                                                                                          3
